     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 1 of 27   1




 1                  IN THE UNITED STATES DISTRICT COURT

 2                      FOR THE DISTRICT OF COLUMBIA

 3   CITIZENS FOR RESPONSIBILITY    .
     AND ETHICS IN WASHINGTON       .
 4                   Plaintiff,     .
     vs.                            .       Docket No. CV 18-1766-RBW
 5                                  .
     U.S. DEPARTMENT OF JUSTICE     .       Washington, D.C.
 6                                  .       July 9, 2019
                     Defendant.     .
 7   . . . . . . . . . . . . . . . .x       2:33 p.m.

 8

 9                    TRANSCRIPT OF STATUS CONFERENCE

10        BEFORE THE HONORABLE SENIOR JUDGE REGGIE B. WALTON

11                     UNITED STATES DISTRICT JUDGE

12   APPEARANCES:

13   For the Plaintiff:      Anne L. Weismann, Chief FOIA Counsel
                             CITIZENS FOR RESPONSIBILITY AND
14                           ETHICS IN WASHINGTON
                             455 Massachusetts Avenue, NW
15                           Washington, DC 20001

16
     For the Defendant:      Justin M. Sandberg, Attorney-at-Law
17                           U.S. DEPARTMENT OF JUSTICE
                             Civil Division, Federal Programs Branch
18                           1100 L Street, NW - Room 11004
                             Washington, DC 20005
19

20

21   Court Reporter:     Cathryn J. Jones, RPR
                         Official Court Reporter
22                       Room 6521, U.S. District Court
                         333 Constitution Avenue, N.W.
23

24   Proceedings recorded by machine shorthand, transcript
     produced by computer-aided transcription.
25
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 2 of 27    2




 1                         P R O C E E D I N G S

 2              THE DEPUTY CLERK:     Your Honor, this is Civil

 3   Action 18-362 [sic], Citizens For Responsibility and Ethics

 4   In Washington versus the U.S. Department of Justice.

 5              Going to ask counsel, please approach the podium,

 6   state your appearance for the record, introduce any parties

 7   at your table.

 8              MS. WEISMANN:     Good afternoon, your Honor, Anne

 9   Weismann on behalf of CREW.

10              THE COURT:    Good afternoon.

11              MR. SANDBERG:     Good afternoon, your Honor, Justin

12   Sandberg for the Department of Justice.        Also with me at

13   counsel table is Madeleine Hensler from the U.S. Department

14   of Justice, Office of Inspector General and Assistant U.S.

15   Attorney, J.P. Cooney.

16              THE COURT:    Good afternoon.     I set this matter

17   because I had a question to inquire of the government about,

18   and since at least at this point there is a sufficient

19   predicate to maintain the submission that was made to me

20   under seal, I think it's appropriate to hear from the

21   government ex parte regarding the concern that I had.          So

22   I'll have to order that counsel for the plaintiff wait

23   outside and anybody else associated with plaintiffs.

24              [Ex parte discussion outside presence of

25              plaintiff's counsel.]
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 3 of 27     3




 1              THE COURT:    As counsel knows this matter regards a

 2   FOIA request for documents related to the investigation of

 3   former FBI deputy director Andrew McCabe.         And at the last

 4   hearing I had agreed before that to permit a declaration to

 5   be filed under seal.     And before concluding that that should

 6   continue and for how long, I thought it was appropriate to

 7   get some insight from the prosecutor in this case as to what

 8   the status of this matter is and how long it's anticipated

 9   the investigation will be ongoing.

10              Because I think to permit the investigation to go

11   on infinitum really undercuts the purpose of the Freedom of

12   Information Act since it is designed to provide a means by

13   which the American public can know what its government is up

14   to obviously, if the investigation is still in its

15   investigative stage.     And if it's reasonable that it be

16   ongoing for at least some period of time I obviously would

17   consider maintaining that declaration under seal.          But I

18   need to hear from government counsel as to how long it's

19   anticipated this matter will be, being considered by the

20   office of the United States Attorney's Office and the Grand

21   Jury if it's been presented to the Grand Jury.

22              MR. SANDBERG:     Your Honor just briefly.

23   Mr. Cooney will address those questions.        I did want to note

24   at the outset just very briefly as Your Honor I'm sure is

25   aware Exemption 7(a) has no time limit built in.          It's
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 4 of 27      4




 1   suppose to extend during the pendency of the investigation

 2   or while the investigation is reasonably expected.          And

 3   there have been cases where it's gone on much, much longer

 4   than this like the D.B. Cooper hijacking case.         Court upheld

 5   invocation 7(a) like 24 years after that incident.

 6              So to the extent one thinks there might be sort of

 7   a built-in time limitation because at some point you think

 8   an investigation is not really going to be happening or ever

 9   going to be completed we're not anywhere near that sort of

10   outer boundary.    But with that I will let Mr. Cooney address

11   --

12              THE COURT:    I don't think I'm going to let this

13   going on for 24 years.     I don't think it's that type of a

14   matter.

15              MR. COONEY:    Good morning, Your Honor, J.P. Cooney

16   from the U.S. Attorney's office.       Do you have a specific

17   question or should I just -- I just want to make sure --

18              THE COURT:    Just explain to me what's going on so

19   I have some appreciation as to why it's appropriate to

20   permit this declaration to remain under seal.

21              As I said I understand that sometimes

22   investigations take some time to complete.         On the other

23   hand, I have to, you know, counsel's correct there's no time

24   limit but I think reasonableness is a factor to take into

25   account since on the one hand obviously the government has a
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 5 of 27   5




 1   right to conduct appropriate investigations regarding

 2   potential criminal matters.

 3              On the other hand, the American public has a right

 4   to know what its government is up to.        And I just think

 5   there has to be some reason as to why a matter is going to

 6   remain open for how long it's anticipated that will be the

 7   case.

 8              MR. COONEY:    And so, Your Honor, I will -- my

 9   colleague from Federal Programs will address the substantive

10   issues of the law in FOIA.      But with respect to your

11   question about the investigation first, what I can say is

12   that it is ongoing.

13              You have used the word investigations, so I want

14   to make sure I'm candid with the Court and that there's no

15   confusion about what I mean by investigation.         There are

16   some minor investigative steps that have been taken recently

17   and are continuing to be taken.       However, it is fair to say

18   that we are more in a decisional phase than what we would

19   traditionally call an investigative phase.

20

21

22

23

24

25
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 6 of 27         6




 1

 2

 3

 4              I know that your real central question really

 5   doesn't related to that background as much as it is what the

 6   time frame is.    And it is impossible for me to put a firm

 7   time frame on it.     I can assure you, Your Honor, that career

 8   prosecutors are looking at this matter very carefully.             And

 9   we are nearing a decision, but for me to put a date on that

10   is very difficult.

11              THE COURT:    I mean 30 days?     Sixty days?    You just

12   don't have any idea?

13              MR. COONEY:    To be fair I don't want to say I

14   don't have any idea because I do think that a decision is

15   sooner rather than further, but I could not assure the Court

16   standing here today that 30 days would be, that within 30

17   days there will be a final decision and that there will be

18   action on that decision.      I think 60 days is more likely.

19   But it is also difficult for me to assure the Court in a

20   matter like this once a decision is made that even within 60

21   days that that decision will be acted on depending on what

22   that decision is.

23              I apologize if that sounds, I don't mean to be coy

24   at all, but there are -- once a decision is made in a matter

25   like this there is often a number of steps that are taken
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 7 of 27      7




 1   thereafter before the decision is well known.

 2              THE COURT:    Very well.    I understand.    I served in

 3   that office for a long time, and was the executive assistant

 4   who was involved in ultimate questions about whether a case

 5   should move forward, some extremely complex matters.          So I

 6   appreciate sometimes it takes time for a decision to be

 7   made.   So I will continue the matter for 60 days, and have

 8   counsel report back to me at that time if no action has been

 9   taken to see whether I think that additional time to

10   maintain the matter under seal is appropriate.

11              MR. COONEY:    Thank you, Your Honor.

12              THE COURT:    Okay.   We can have counsel come back

13   in.

14              [Plaintiff counsel reenters the courtroom.]

15              THE COURT:    Okay.   Based upon my discussions

16   ex parte with government counsel regarding this matter, and

17   to what extent I should continue to permit a submission made

18   to the Court to be maintained under seal, I do conclude that

19   the representations made by government counsel do afford a

20   sufficient basis to continue at this point to maintain the

21   submission made by government counsel under seal.

22              I will as I indicated to government counsel

23   closely monitor this matter.      And based upon what was

24   represented I think that a further continuance maintaining

25   the document under seal for an additional 60 days is
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 8 of 27     8




 1   appropriate.

 2              I'm sure that plaintiff doesn't agree with that,

 3   and it's unfortunate that the discussions have to be under

 4   seal, but in order to advance the objectives of the Freedom

 5   of Information Act exceptions I have concluded that ex parte

 6   submissions or representations were appropriate.          And

 7   therefore to protect the interest of the government as it

 8   relates to the exemption that's being claimed I will

 9   continue the matter for 60 days.

10              Anything you want to put on the record,

11   plaintiff's counsel?

12              MS. WEISMANN:     Thank you, your Honor.     Just

13   briefly.   I mean obviously we're at a considerable

14   disadvantage not having seen the sealed declaration, but I

15   would submit as we argue in our papers that putting that

16   aside the public record more than adequately demonstrates

17   that the government has not met its burden of showing that

18   these are records complied for law enforcement purpose.

19              And I would direct the Court specifically to the

20   IG Ofelia Perez declaration that was filed on the public

21   record in which she explains that she actually made the call

22   for the IG, that these were records complied for law

23   enforcement investigation, and that she did so based

24   exclusively on the fact that the IG had conducted a

25   misconduct investigation of Mr. McCabe.        And she says in her
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 9 of 27   9




 1   declaration that it was based on that background that she

 2   concluded that they were compiled for a law enforcement

 3   purpose.

 4                So I would submit, your Honor, that the evidence

 5   that the government has offered in this record shows that it

 6   was, they relied exclusively on a misconduct investigation.

 7   And we have explained in our papers that the case law here

 8   in the D.C. Circuit is that when an IG is looking into

 9   allegations of employee misconduct that aren't specifically

10   directed to a civil or criminal violation of law that the

11   predicate for Exemption 7 is not met.

12                THE COURT:   I understand that, but you're not

13   suggesting that every IG investigation regarding alleged

14   employee misconduct cannot be associated with some other

15   type of investigation, are you?

16                MS. WEISMANN:   I am not suggesting that, Your

17   Honor.     I am arguing that the records that the OPR initially

18   identified as responsive to our requests and that they

19   referred to the IG for a direct response, meaning that the

20   IG had all the equities in those records, and that the IG

21   treated as records from its misconduct investigation of

22   Mr. McCabe that that is the set of records at issue.

23                And I would draw a distinction between our case

24   and a case that the government relied on in its papers the

25   John Doe case, the Supreme Court case.        In that case the
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 10 of 27      10




 1   request at issue was made directly to the investigating

 2   entity that had recompiled the records, and that is not the

 3   case here.

 4                I can, of course, speculate on what the underlying

 5   investigation you know who it's conducting.         But whether I'm

 6   right or wrong the bottom line is CREW did not make its

 7   request of that entity.      We made our request of OPR.         OPR

 8   said we've done a search.      We found in our file records that

 9   originated with the IG.      The IG got those records, looked at

10   them and said oh, these are records from our misconduct

11   investigation of Mr. McCabe, their now closed investigation.

12   And they said based on that character, that characteristic

13   they were compiled for law enforcement purpose.

14                I am not suggesting that all IG investigations,

15   you know, never rise to the level of being for a law

16   enforcement purpose, but I think the record here

17   demonstrates that from the outset this was always conceived

18   of as a misconduct investigation.        It was started by the

19   FBI's inspection division when they thought they had

20   evidence that suggested that Mr. McCabe had committed

21   misconduct by lacking candor in his responses to their

22   questions.     They made a referral just of that matter to the

23   IG.

24                The IG opened its own investigation.       Again,

25   though they always framed it as a misconduct investigation.
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 11 of 27    11




 1   And we know from the public report that they put in the

 2   public of their investigation they explain what specific

 3   charges they were looking at, and they are all either

 4   internal FBI policies or FBI offense codes such as lack of

 5   candor.   There's never been a suggestion in that entire

 6   record from start to finish that they ever considered

 7   whether or not Mr. McCabe had committed a criminal or civil

 8   violation.

 9                THE COURT:   Any response from government counsel?

10                MR. SANDBERG:   As we point out in our papers these

11   were compiled for a law enforcement purpose in two ways.

12   One way is by the OIG in the course of their initial

13   investigation, and I'm happy to circle back to that.

14                The second way is for the purposes of the ongoing

15   enforcement procedure, which John Doe Corp versus John Doe

16   Agency says, is a valid indication of that exemption that

17   you don't have to look just at the initial compilation, that

18   compilation captures subsequent compilations.          And there's

19   no suggestion in that case that you can sort of get at

20   documents which are essential to a potential enforcement

21   proceedings by saying oh, but we asked the other agency

22   first before they were, you know, documents essential to an

23   enforcement proceeding were, you know, we asked that agency

24   not the agency involved in the enforcement proceeding.

25   Nothing in John Doe Corp suggests there's such a back door
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 12 of 27      12




 1   to get such documents.

 2                THE COURT:   I don't know of any cases that say

 3   that if a misconduct investigation is initially conducted

 4   that that means that because the initial purpose of the

 5   investigation was employee misconduct that those documents

 6   can't be covered by 7(a) if during the course of that

 7   investigation things occur that convert that into something

 8   different.

 9                MR. SANDBERG:   That's correct.     And that's where

10   they, that's the sort of John Doe Corp point that if they're

11   then compiled for the enforcement proceeding as you're

12   referring to that that allows them to be subject to 7(a).

13   They're not sort of forever kept out of 7(a), because at one

14   point they were being compiled perhaps initially for a

15   different purpose.

16                But in fact here they were being compiled for a

17   law enforcement purpose under the Stern test in the D.C.

18   Circuit, which says sort of was the agency involved in

19   looking at a lot specific individual's conduct and does that

20   conduct potentially present criminal liability?          And the OIG

21   was looking at a specific individual's conduct, Mr. McCabe,

22   and that conduct involved lack of candor to the FBI.           So we

23   think both in the initial compilation and in the subsequent

24   compilation we satisfied the complied for law enforcement

25   prerequisite to Exemption 7.
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 13 of 27     13




 1                I did want to add one other point relevant to the

 2   processing rate before I forget, which is just yesterday

 3   another FOIA processer began at OIG which would not be

 4   remarkable at some agencies, but OIG only has some I think

 5   four folks who are involved at all in FOIA and I think two

 6   who do it full-time processing.         So they're now going from

 7   two full-time processers to someone who spends 2.75 or

 8   something.     She has other responsibilities hence the point

 9   75.

10                The FOIA processing capacity has increased, so I

11   wanted to apprize the Court of that and I apprized

12   plaintiff's counsel of that before the hearing.

13                MS. WEISMANN:    Your Honor, may I respond?

14                THE COURT:    Yes.

15                MS. WEISMANN:    The language from the D.C. Circuit

16   is as follows; the investigation must focus directly on

17   specific alleged illegal acts which could result in civil or

18   criminal sanctions.       And I think there really is no serious

19   question here as described by the IG itself.         This was not

20   an investigation into specific civil or criminal, that could

21   result in specific civil or criminal sanctions.          From start

22   to finish it was a misconduct investigation that led to

23   Mr. McCabe's termination.         And the fact that subsequently

24   there may have been a referral, for example, to the U.S.

25   Attorney's office for a possible criminal investigation does
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 14 of 27   14




 1   not negate the character of the initial investigation that

 2   was done.

 3               Now let me try to explain what I think is the

 4   critical difference between this case and the John Doe case.

 5   The John Doe case involved a contractor that was subject to

 6   audit by the defense contract audit agency.         It found some

 7   irregularities, but nothing was done about them.          Several

 8   years later the U.S. Attorney's office opened up a separate

 9   criminal investigation.      And through a Grand Jury subpoena

10   they subpoenaed the records from the defense contract audit

11   agency.

12               The contractor then made a FOIA request with the

13   FBI, the entity that had recompiled the records.          And it was

14   under those circumstances that the Supreme Court said the

15   fact that they were originally compiled for a non-law

16   enforcement purpose does not mean that they can never have a

17   law enforcement purpose if they've been recompiled.

18               And, your Honor, again, I go back if we had made

19   our FOIA request that's at issue here if we had made it with

20   the United States Attorney's office who is ever doing an

21   ongoing investigation then I think it would be directly

22   parallel to the John Doe case.       But think about it, we asked

23   for records from a closed IG investigation.         Both the OPR

24   and the IG described the responsive records as from that

25   investigation.     And had they just gone ahead and processed
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 15 of 27   15




 1   them and released them we would have had no idea that they

 2   in any way implicated some pending investigation.

 3               So I think this is a situation that is harmed

 4   that's caused by the government itself by acknowledging in

 5   tying these records into another investigation which we

 6   haven't even asked for records from, so I think that's a

 7   critical difference.

 8               And the other thing I would just urge on the issue

 9   of harm where I think obviously we are the least prepared to

10   discuss because the government relies exclusively on the

11   Lyon's declaration.     But on harm I think it defies

12   credibility to say as the government appears to be saying

13   that records that come from a closed investigation and that

14   investigation at least as described by the Inspector

15   General's office related exclusively to Mr. McCabe and

16   exclusively to allegations that he had lacked candor, and

17   had not followed FBI policies about speaking to the press

18   and that it resulted in a very detailed report that

19   documents that underlie that investigation that at least by

20   the IG's own description in that investigation pertain only

21   to Mr. McCabe and only to his conduct vis-a-vis a leak

22   investigation into an October 2016 Wall Street Journal

23   article, the notion that revealing further detail would harm

24   an ongoing investigation I submit is implausible on its

25   face.
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 16 of 27   16




 1                The real concern, the concern that I have

 2   articulated before for this Court is that the public is

 3   being deprived of the real story here.        And I can't -- I

 4   have to acknowledge --

 5                THE COURT:   What about the counter balancing

 6   concern that the government may have that to release the

 7   information could if there is an investigation being

 8   conducted compromise that investigation?

 9                MS. WEISMANN:   But I guess what I'm saying is the

10   mere fact if they've said that I question how it can

11   compromise the investigation, that's really what I'm asking.

12                THE COURT:   Isn't there a FOIA authority that says

13   that even though information may have been somehow in the

14   public domain doesn't necessarily mean that an exemption in

15   reference to those matters can nonetheless still be

16   asserted?

17                MS. WEISMANN:   Yes, I'm not saying that all

18   information that's been in the public domain there, but I

19   think what's --

20                THE COURT:   And here it's not even in the public

21   domain.     You're just saying it's a part of another component

22   of the Justice Department.       And again, I don't know if any

23   authority that says that if a FOIA request is made of the

24   Department itself that that means that an individual

25   component of the department can't take the position that the
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 17 of 27   17




 1   matter is exempt.     Because you seem to be conceding that if

 2   your request had been made to the U.S. Attorney's office, if

 3   they are in fact conducting an investigation, that

 4   conceivably the government's position would have merit.

 5               MS. WEISMANN:    Right.   But our request, in fact,

 6   was made to the FBI's Office of Professional Responsibility.

 7   It was a very targeted, specific request to a very specific

 8   office.

 9               THE COURT:    I think what you've said causes me to

10   have to ask the government a couple more questions to

11   complete the record in the event there's ultimately an

12   appeal of this matter, and I'll have to do that ex parte.

13               MR. SANDBERG:    I just had a few more points.

14               THE COURT:    Yes.

15               MR. SANDBERG:    It doesn't matter whether, you

16   know, if we'd released the records plaintiffs wouldn't have

17   been aware of the investigation.        The question is releasing

18   that information would it have harmed the investigation in

19   some way.    And it's possible to harm an investigation even

20   if plaintiffs don't know that an investigation is ongoing.

21               Second quickly, John Doe Corp versus John Doe

22   Agency does not suggest that if only the plaintiffs there

23   had filed their FOIA request against the defense contractor

24   agency that things would have come out differently, which as

25   I said would be a weird back door and would undermine the
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 18 of 27    18




 1   purpose of the 7(a) exemption.         And as we've previously

 2   discussed and I'm not going to sort of beat this dead horse,

 3   you know, the OIG report tells the whole story.          And so to

 4   the extent there's a suggestion that it doesn't, you know,

 5   we object to that.

 6               And finally, as your Honor noted this information

 7   is not in the public domain, and that's specifically the

 8   point of what's going on here is what's taken so long in

 9   producing this is we go through -- when material is deemed

10   otherwise subject to 7(a) we go through and unredact

11   material that is in the public domain to make sure that

12   we're not withholding material that is in fact in the public

13   domain.

14               THE COURT:    Very well.     I need to have a further

15   short discussion with government counsel ex parte.

16               [Ex parte discussion outside presence of

17   plaintiff's counsel.]

18

19

20

21

22

23

24

25
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 19 of 27      19




 1

 2                THE COURT:    Very well.

 3                MR. COONEY:     Thank you.

 4                [Thereupon, plaintiff's counsel reenters the

 5                courtroom.]

 6                THE COURT:    Over objection I will again conclude

 7   that it's appropriate to maintain the Lyon's declaration

 8   under seal for at least an additional 60-day period.

 9   Obviously, if counsel wants to challenge it on appeal that's

10   appropriate, but I think based upon the representations made

11   to me ex parte I do conclude that it's appropriate to

12   maintain the matter under seal.

13                Okay.   That would take us to September 9th.       I am

14   in trial at that time, but we could do it first thing in the

15   morning at 9:15.      Is that good?

16                MS. WEISMANN:     That works for me, your Honor.

17   Thank you.

18                THE COURT:    Government counsel?

19                MR. SANDBERG:     That's fine with the government,

20   your Honor.

21                THE COURT:    Thank you.

22                MS. WEISMANN:     Your Honor, can I ask for a point

23   of clarification?

24                THE COURT:    Yes.

25                MS. WEISMANN:     I think it's obvious, but I just
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 20 of 27   20




 1   want to be clear.     You are not yet ruling on the

 2   applicability of the exemptions just on the declaration?

 3   Just that it be filed -- you're allowing it to be filed

 4   under seal?

 5               THE COURT:    Not a definitive ruling, but I do

 6   think based upon the representations made that at least at

 7   this stage of proceedings that the exemption does apply for

 8   the purpose of the declaration being maintained under seal.

 9               MS. WEISMANN:    Thank you, your Honor.

10               THE COURT:    Thank you.

11               [Thereupon, the proceedings adjourned at 3:00

12               p.m.]

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20 Page 21 of 27   21




 1                               CERTIFICATE

 2               I, Cathryn J. Jones, an Official Court Reporter

 3   for the United States District Court of the District of

 4   Columbia, do hereby certify that I reported, by machine

 5   shorthand, the proceedings had and testimony adduced in the

 6   above case.

 7               I further certify that the foregoing 20 pages

 8   constitute the official transcript of said proceedings as

 9   transcribed from my machine shorthand notes.

10               In witness whereof, I have hereto subscribed my

11   name, this the 20th day of November, 2019.

12

13

14

15
                                      /s/_Cathryn J. Jones
16                                    Cathryn J. Jones, RPR
                                      Official Court Reporter
17

18

19

20

21

22

23

24

25
                                        actually [1] 8/21                         asserted [1] 16/16
       Case 1:18-cv-01766-RBWaddDocument
                                 [1] 13/1 54-1 Filed 02/14/20  Page[1]2218/20
                                                           assessing     of 27
MR. COONEY: [7] 4/14 5/7 6/12 7/10
18/21 18/23 19/2                        additional [3] 7/9 7/25 19/8              assistant [2] 2/14 7/3
                                        address [3] 3/23 4/10 5/9                 associated [2] 2/23 9/14
MR. SANDBERG: [7] 2/10 3/21 11/9
                                        adduced [1] 21/5                          assure [3] 6/7 6/15 6/19
12/8 17/12 17/14 19/18
                                        adequately [1] 8/16                       Attorney [2] 1/16 2/15
MS. WEISMANN: [12] 2/7 8/11 9/15
                                        adjourned [1] 20/11                       Attorney's [7] 3/20 4/16 13/25 14/8
13/12 13/14 16/8 16/16 17/4 19/15
                                        advance [1] 8/4                            14/20 17/2 18/20
19/21 19/24 20/8
                                        afford [1] 7/19                           Attorney-at-Law [1] 1/16
THE COURT: [28]
                                        after [1] 4/5                             audit [3] 14/6 14/6 14/10
THE DEPUTY CLERK: [1] 2/1
                                        afternoon [4] 2/8 2/10 2/11 2/16          authority [2] 16/12 16/23
.                                       again [4] 10/24 14/18 16/22 19/6          Avenue [2] 1/14 1/22
.x [1] 1/7                              against [1] 17/23                         aware [2] 3/25 17/17
                                        agencies [1] 13/4
/                                       agency [9] 11/16 11/21 11/23 11/24        B
/s [1] 21/15                             12/18 14/6 14/11 17/22 17/24             back [7] 6/2 7/8 7/12 11/13 11/25
                                        agree [1] 8/2                             14/18 17/25
1                                       agreed [1] 3/4                            background [2] 6/5 9/1
1100 [1] 1/18                           ahead [1] 14/25                           balancing [1] 16/5
11004 [1] 1/18                          aided [1] 1/24                            based [7] 7/15 7/23 8/23 9/1 10/12
18-1766-RBW [1] 1/4                     all [6] 6/24 9/20 10/14 11/3 13/5 16/17   19/10 20/6
18-362 [1] 2/3                          allegations [2] 9/9 15/16                 basis [1] 7/20
                                        alleged [2] 9/13 13/17                    be [33]
2                                       allowing [1] 20/3                         beat [1] 18/2
2.75 [1] 13/7                           allows [1] 12/12                          because [8] 2/17 3/10 4/7 6/14 12/4
20 [1] 21/7                             also [2] 2/12 6/19                        12/13 15/10 17/1
20001 [1] 1/15                          always [2] 10/17 10/25                    been [11] 3/21 4/3 5/16 7/8 11/5 13/24
20005 [1] 1/18                          am [5] 5/23 9/16 9/17 10/14 19/13         14/17 16/13 16/18 17/2 17/17
2016 [1] 15/22                          American [2] 3/13 5/3                     before [9] 1/10 3/4 3/5 5/25 7/1 11/22
2019 [2] 1/6 21/11                      Andrew [1] 3/3                            13/2 13/12 16/2
20th [1] 21/11                          Anne [2] 1/13 2/8                         began [1] 13/3
24 [2] 4/5 4/13                         another [3] 13/3 15/5 16/21               behalf [1] 2/9
2:33 [1] 1/7                            anticipated [3] 3/8 3/19 5/6              being [9] 3/19 5/25 8/8 10/15 12/14
                                        any [7] 2/6 6/12 6/14 11/9 12/2 15/2      12/16 16/3 16/7 20/8
3                                        16/22                                    believe [2] 5/22 5/23
30 [4] 5/23 6/11 6/16 6/16              anybody [1] 2/23                          between [2] 9/23 14/4
30th [3] 5/22 5/24 5/24                 Anything [1] 8/10                         both [2] 12/23 14/23
333 [1] 1/22                            anywhere [1] 4/9                          bottom [1] 10/6
362 [1] 2/3                             apologize [3] 5/21 5/25 6/23              boundary [1] 4/10
3:00 [1] 20/11                          appeal [2] 17/12 19/9                     Branch [1] 1/17
                                        appearance [1] 2/6                        briefly [3] 3/22 3/24 8/13
4                                       APPEARANCES [1] 1/12                      built [2] 3/25 4/7
455 [1] 1/14                            appears [1] 15/12                         built-in [1] 4/7
                                        applicability [1] 20/2                    burden [1] 8/17
6                                       apply [1] 20/7
60 [5] 6/18 6/20 7/7 7/25 8/9           appreciate [1] 7/6                        C
60-day [1] 19/8                         appreciation [1] 4/19                     call [2] 5/19 8/21
6521 [1] 1/22                           apprize [1] 13/11                         calling [1] 6/2
                                        apprized [1] 13/11                        came [1] 5/25
7                                       approach [1] 2/5                          can [10] 3/13 5/11 6/7 7/12 10/4 11/19
75 [1] 13/9                             appropriate [11] 2/20 3/6 4/19 5/1         14/16 16/10 16/15 19/22
                                         7/10 8/1 8/6 18/21 19/7 19/10 19/11      can't [3] 12/6 16/3 16/25
9                                       April [2] 5/22 5/24                       candid [1] 5/14
9:15 [1] 19/15                          April 30th [1] 5/22                       candor [4] 10/21 11/5 12/22 15/16
9th [1] 19/13                           are [17] 5/15 5/17 5/18 6/8 6/9 6/24      cannot [1] 9/14
                                         6/25 8/18 9/15 10/10 11/3 11/20 13/5     capacity [1] 13/10
A                                                                                 captures [1] 11/18
                                         15/9 17/3 19/1 20/1
about [9] 2/17 5/11 5/15 6/2 7/4 14/7   aren't [1] 9/9                            career [1] 6/7
 14/22 15/17 16/5                       argue [1] 8/15                            carefully [1] 6/8
above [1] 21/6                          arguing [1] 9/17                          case [18] 3/7 4/4 5/7 7/4 9/7 9/23 9/24
account [1] 4/25                        article [1] 15/23                          9/25 9/25 9/25 10/3 11/19 14/4 14/4
acknowledge [1] 16/4                    articulated [1] 16/2                       14/5 14/22 19/1 21/6
acknowledging [1] 15/4                  as [29]                                   cases [2] 4/3 12/2
Act [2] 3/12 8/5                        aside [1] 8/16                            Cathryn [4] 1/21 21/2 21/15 21/16
acted [1] 6/21                          ask [4] 2/5 17/10 18/18 19/22             caused [1] 15/4
action [3] 2/3 6/18 7/8                 asked [4] 11/21 11/23 14/22 15/6          causes [1] 17/9
acts [1] 13/17                          asking [1] 16/11                          central [1] 6/4
C                                          Cooper [1] 4/4                          distinction [1] 9/23
       Case 1:18-cv-01766-RBWCorp
                               Document      54-112/10
                                  [4] 11/15 11/25  Filed  02/14/20
                                                       17/21        Page[6]231/1of1/2
                                                                DISTRICT           271/11 1/22 21/3
certain [1] 5/25
                                           correct [2] 4/23 12/9                   21/3
certainly [1] 18/25
                                           could [5] 6/15 13/17 13/20 16/7 19/14   division [2] 1/17 10/19
CERTIFICATE [1] 21/1
                                           counsel [23]                            do [10] 4/16 6/14 7/18 7/19 13/6 17/12
certify [2] 21/4 21/7
                                           counsel's [1] 4/23                      19/11 19/14 20/5 21/4
challenge [1] 19/9
                                           counter [1] 16/5                        Docket [1] 1/4
character [2] 10/12 14/1
                                           couple [1] 17/10                        document [2] 7/25 18/19
characteristic [1] 10/12
                                           course [3] 10/4 11/12 12/6              documents [6] 3/2 11/20 11/22 12/1
charges [3] 11/3 18/21 19/1
                                           COURT [17] 1/1 1/21 1/21 1/22 4/4       12/5 15/19
Chief [2] 1/13 6/1
                                            5/14 6/15 6/19 7/18 8/19 9/25 13/11    Doe [10] 9/25 11/15 11/15 11/25 12/10
circle [1] 11/13
                                            14/14 16/2 21/2 21/3 21/16             14/4 14/5 14/22 17/21 17/21
Circuit [3] 9/8 12/18 13/15
                                           courtroom [2] 7/14 19/5                 does [5] 12/19 13/25 14/16 17/22 20/7
circumstances [1] 14/14
                                           covered [1] 12/6                        doesn't [5] 6/5 8/2 16/14 17/15 18/4
CITIZENS [3] 1/3 1/13 2/3
                                           coy [1] 6/23                            doing [1] 14/20
civil [7] 1/17 2/2 9/10 11/7 13/17 13/20
 13/21                                     credibility [1] 15/12                   domain [6] 16/14 16/18 16/21 18/7
                                           CREW [2] 2/9 10/6                       18/11 18/13
claimed [1] 8/8
                                           criminal [11] 5/2 9/10 11/7 12/20       don't [10] 4/12 4/13 6/12 6/13 6/14
clarification [1] 19/23
                                            13/18 13/20 13/21 13/25 14/9 18/21     6/23 11/17 12/2 16/22 17/20
clear [1] 20/1
                                            18/25                                  done [3] 10/8 14/2 14/7
closed [3] 10/11 14/23 15/13
                                           critical [2] 14/4 15/7                  door [2] 11/25 17/25
closely [1] 7/23
                                           CV [1] 1/4                              draw [1] 9/23
codes [1] 11/4
                                                                                   during [2] 4/1 12/6
colleague [1] 5/9                          D
COLUMBIA [2] 1/2 21/4                                                              E
                                           D.B [1] 4/4
come [3] 7/12 15/13 17/24
                                           D.C [4] 1/5 9/8 12/17 13/15             either [2] 5/24 11/3
committed [2] 10/20 11/7
                                           date [1] 6/9                            else [1] 2/23
compilation [4] 11/17 11/18 12/23
                                           day [2] 19/8 21/11                      employee [3] 9/9 9/14 12/5
 12/24
                                           days [10] 5/23 6/11 6/11 6/16 6/17      enforcement [15] 8/18 8/23 9/2 10/13
compilations [1] 11/18                     6/18 6/21 7/7 7/25 8/9                   10/16 11/11 11/15 11/20 11/23 11/24
compiled [7] 9/2 10/13 11/11 12/11
                                           DC [2] 1/15 1/18                         12/11 12/17 12/24 14/16 14/17
 12/14 12/16 14/15
                                           dead [1] 18/2                           entire [1] 11/5
complete [2] 4/22 17/11
                                           decision [10] 6/9 6/14 6/17 6/18 6/20   entity [3] 10/2 10/7 14/13
completed [1] 4/9                          6/21 6/22 6/24 7/1 7/6                  equities [1] 9/20
complex [1] 7/5
                                           decisional [1] 5/18                     essential [2] 11/20 11/22
complied [3] 8/18 8/22 12/24
                                           declaration [10] 3/4 3/17 4/20 8/14     ETHICS [3] 1/3 1/14 2/3
component [2] 16/21 16/25                  8/20 9/1 15/11 19/7 20/2 20/8           even [5] 6/20 15/6 16/13 16/20 17/19
compromise [2] 16/8 16/11
                                           deemed [1] 18/9                         event [1] 17/11
computer [1] 1/24
                                           Defendant [2] 1/6 1/16                  ever [3] 4/8 11/6 14/20
computer-aided [1] 1/24
                                           defense [3] 14/6 14/10 17/23            every [1] 9/13
conceding [1] 17/1
                                           defies [1] 15/11                        evidence [2] 9/4 10/20
conceivably [1] 17/4
                                           definitive [1] 20/5                     ex [8] 2/21 2/24 7/16 8/5 17/12 18/15
conceived [1] 10/17
                                           demonstrates [2] 8/16 10/17              18/16 19/11
concern [4] 2/21 16/1 16/1 16/6
                                           department [8] 1/5 1/17 2/4 2/12 2/13   ex parte [1] 7/16
conclude [3] 7/18 19/6 19/11               16/22 16/24 16/25                       example [1] 13/24
concluded [2] 8/5 9/2
                                           depending [1] 6/21                      exceptions [1] 8/5
concluding [1] 3/5
                                           deprived [1] 16/3                       exclusively [5] 8/24 9/6 15/10 15/15
conduct [6] 5/1 12/19 12/20 12/21
                                           deputy [1] 3/3                           15/16
 12/22 15/21
                                           described [3] 13/19 14/24 15/14         executive [1] 7/3
conducted [3] 8/24 12/3 16/8
                                           description [1] 15/20                   exempt [1] 17/1
conducting [2] 10/5 17/3
                                           designed [1] 3/12                       exemption [8] 3/25 8/8 9/11 11/16
CONFERENCE [1] 1/9
                                           detail [1] 15/23                         12/25 16/14 18/1 20/7
confirmed [1] 6/1
                                           detailed [1] 15/18                      exemptions [1] 20/2
confusion [1] 5/15
                                           did [4] 3/23 8/23 10/6 13/1             expected [1] 4/2
consider [1] 3/17
                                           difference [2] 14/4 15/7                expired [2] 5/21 5/21
considerable [1] 8/13
                                           different [2] 12/8 12/15                explain [3] 4/18 11/2 14/3
consideration [1] 18/25
                                           differently [1] 17/24                   explained [1] 9/7
considered [2] 3/19 11/6
                                           difficult [2] 6/10 6/19                 explains [1] 8/21
considering [1] 18/20
                                           direct [2] 8/19 9/19                    extend [1] 4/1
constitute [1] 21/8
                                           directed [1] 9/10                       extent [3] 4/6 7/17 18/4
Constitution [1] 1/22
                                           directly [3] 10/1 13/16 14/21           extremely [1] 7/5
continuance [1] 7/24
                                           director [1] 3/3
continue [5] 3/6 7/7 7/17 7/20 8/9
                                           disadvantage [1] 8/14                   F
continuing [1] 5/17                                                                face [1] 15/25
                                           discuss [1] 15/10
contract [2] 14/6 14/10                                                            fact [9] 5/23 8/24 12/16 13/23 14/15
                                           discussed [1] 18/2
contractor [3] 14/5 14/12 17/23                                                     16/10 17/3 17/5 18/12
                                           discussion [3] 2/24 18/15 18/16
convert [1] 12/7                                                                   factor [1] 4/24
                                           discussions [2] 7/15 8/3
Cooney [4] 2/15 3/23 4/10 4/15
F                                        hearing [2] 3/4 13/12                     its [9] 3/13 3/14 5/4 8/17 9/21 9/24
       Case 1:18-cv-01766-RBWhence
                               Document
                                   [1] 13/8 54-1 Filed 02/14/20
                                                              10/6 Page   24 of 27
                                                                   10/24 15/24
fair [2] 5/17 6/13
                                         Hensler [1] 2/13                          itself [4] 13/19 15/4 16/24 18/22
FBI [6] 3/3 11/4 11/4 12/22 14/13
 15/17                                   her [1] 8/25
                                         here [10] 6/16 9/7 10/3 10/16 12/16       J
FBI's [2] 10/19 17/6
                                         13/19 14/19 16/3 16/20 18/8               J.P [2] 2/15 4/15
Federal [2] 1/17 5/9
                                         hereby [1] 21/4                           John [10] 9/25 11/15 11/15 11/25
few [1] 17/13                                                                       12/10 14/4 14/5 14/22 17/21 17/21
                                         hereto [1] 21/10
file [1] 10/8
                                         hijacking [1] 4/4                         Jones [4] 1/21 21/2 21/15 21/16
filed [5] 3/5 8/20 17/23 20/3 20/3
                                         his [2] 10/21 15/21                       Journal [1] 15/22
final [1] 6/17
                                         Honor [20] 2/2 2/8 2/11 3/22 3/24 4/15    JUDGE [3] 1/10 1/11 6/1
finally [1] 18/6
                                         5/8 5/21 6/7 7/11 8/12 9/4 9/17 13/13     July [1] 1/6
fine [1] 19/19
                                         14/18 18/6 19/16 19/20 19/22 20/9         Jury [4] 3/21 3/21 5/20 14/9
finish [2] 11/6 13/22
                                         HONORABLE [1] 1/10                        just [19] 3/22 3/24 4/17 4/17 4/18 5/4
firm [1] 6/6                                                                        6/11 8/12 10/22 11/17 13/2 14/25 15/8
                                         horse [1] 18/2
first [3] 5/11 11/22 19/14                                                          16/21 17/13 18/18 19/25 20/2 20/3
                                         how [5] 3/6 3/8 3/18 5/6 16/10
focus [1] 13/16
                                         Howell [1] 6/1                            JUSTICE [6] 1/5 1/17 2/4 2/12 2/14
FOIA [11] 1/13 3/2 5/10 13/3 13/5                                                   16/22
 13/10 14/12 14/19 16/12 16/23 17/23     However [1] 5/17
                                                                                   Justin [2] 1/16 2/11
folks [1] 13/5                           I
followed [1] 15/17
                                        I'll [2] 2/22 17/12                        K
follows [1] 13/16                                                                  kept [1] 12/13
                                        I'm [10] 3/24 4/12 5/14 8/2 10/5 11/13
foregoing [1] 21/7                       16/9 16/11 16/17 18/2                     know [15] 3/13 4/23 5/4 6/4 10/5
forever [1] 12/13                                                                   10/15 11/1 11/22 11/23 12/2 16/22
                                        idea [3] 6/12 6/14 15/1
forget [1] 13/2                                                                     17/16 17/20 18/3 18/4
                                        identified [1] 9/18
former [1] 3/3                                                                     known [1] 7/1
                                        IG [16] 8/20 8/22 8/24 9/8 9/13 9/19
forward [1] 7/5                          9/20 9/20 10/9 10/9 10/14 10/23 10/24     knows [1] 3/1
found [2] 10/8 14/6                      13/19 14/23 14/24
four [1] 13/5
                                        IG's [1] 15/20
                                                                                   L
frame [2] 6/6 6/7                                                                  lack [2] 11/4 12/22
                                        illegal [1] 13/17
framed [1] 10/25                                                                   lacked [1] 15/16
                                        implausible [1] 15/24
Freedom [2] 3/11 8/4                                                               lacking [1] 10/21
                                        implicated [1] 15/2
full [2] 13/6 13/7                                                                 language [1] 13/15
                                        impossible [1] 6/6
full-time [2] 13/6 13/7                                                            last [1] 3/3
                                        incident [1] 4/5
further [5] 6/15 7/24 15/23 18/14 21/7                                             later [1] 14/8
                                        increased [1] 13/10
G                                       indicated [1] 7/22                         law [14] 1/16 5/10 8/18 8/22 9/2 9/7
                                        indication [1] 11/16                        9/10 10/13 10/15 11/11 12/17 12/24
General [1] 2/14                                                                    14/15 14/17
               15/15                    individual [1] 16/24
General's [1]                                                                      leak [1] 15/21
                                        individual's [2] 12/19 12/21
get [3] 3/7 11/19 12/1                                                             least [7] 2/18 3/16 15/9 15/14 15/19
                                        infinitum [1] 3/11
go [4] 3/10 14/18 18/9 18/10                                                        19/8 20/6
                                        information [10] 3/12 8/5 16/7 16/13
going [10] 2/5 4/8 4/9 4/12 4/13 4/18                                              led [1] 13/22
                                         16/18 17/18 18/6 18/22 18/23 18/24
5/5 13/6 18/2 18/8                                                                 let [4] 4/10 4/12 14/3 18/18
                                        initial  [5] 11/12 11/17 12/4 12/23 14/1
gone [2] 4/3 14/25                                                                 level [1] 10/15
                                        initially  [3] 9/17 12/3 12/14
good [6] 2/8 2/10 2/11 2/16 4/15 19/15                                             liability [1] 12/20
                                        inquire    [1] 2/17
got [1] 10/9                                                                       like [4] 4/4 4/5 6/20 6/25
                                        insight [1] 3/7
government [24]                                                                    likely [1] 6/18
                                        inspection [1] 10/19
government's [1] 17/4                                                              limit [2] 3/25 4/24
                                        Inspector [2] 2/14 15/14
Grand [4] 3/20 3/21 5/20 14/9                                                      limitation [1] 4/7
                                        interest [1] 8/7
guess [1] 16/9                                                                     line [1] 10/6
                                        internal [1] 11/4
H                                       introduce [1] 2/6                          long [6] 3/6 3/8 3/18 5/6 7/3 18/8
                                                                                   longer [1] 4/3
had [20] 2/17 2/21 3/4 8/24 9/20 10/2 investigating [2] 5/20 10/1
                                        investigation [51]                         look [1] 11/17
10/19 10/20 11/7 14/13 14/18 14/19
                                        investigations [4] 4/22 5/1 5/13 10/14     looked [2] 5/24 10/9
14/25 15/1 15/16 15/17 17/2 17/13
                                        investigative [4] 3/15 5/16 5/19 18/19     looking [5] 6/8 9/8 11/3 12/19 12/21
17/23 21/5
                                        invocation [1] 4/5                         lot [1] 12/19
hand [3]  4/23 4/25 5/3
                                        involved [6] 7/4 11/24 12/18 12/22         Lyon's [2] 15/11 19/7
happening [1] 4/8
                                         13/5 14/5
happy [1] 11/13
                                        irregularities   [1] 14/7
                                                                                   M
harm [4] 15/9 15/11 15/23 17/19                                                    machine [3] 1/24 21/4 21/9
harmed [2] 15/3 17/18                   is [68]
                                                                                   made [19] 2/19 6/20 6/24 7/7 7/17
has [12] 3/25 4/25 5/3 5/5 5/21 6/1 7/8 Isn't [1] 16/12                            7/19 7/21 8/21 10/1 10/7 10/22 14/12
8/17 9/5 13/4 13/8 13/10                issue [4] 9/22 10/1 14/19 15/8
                                        issues [1] 5/10                            14/18 14/19 16/23 17/2 17/6 19/10
have [31]                                                                          20/6
haven't [1] 15/6                        it [36]
                                        it's [18] 2/20 3/8 3/15 3/18 3/21 3/25     Madeleine [1] 2/13
having [1] 8/14                                                                    maintain [5] 2/19 7/10 7/20 19/7 19/12
he [1] 15/16                             4/3 4/13 4/19 5/6 8/3 10/5 16/20 16/21
                                         17/19 19/7 19/11 19/25                    maintained [2] 7/18 20/8
hear [2] 2/20 3/18
M                                      NW [2] 1/14 1/18                           plaintiffs [4] 2/23 17/16 17/20 17/22
      Case 1:18-cv-01766-RBW Document 54-1 Filed 02/14/20   Page
                                                       please      25 of 27
                                                              [1] 2/5
maintaining [2] 3/17 7/24   O                          podium [1] 2/5
make [4] 4/17 5/14 10/6 18/11
                                        object [1] 18/5                           point [10] 2/18 4/7 7/20 11/10 12/10
Massachusetts [1] 1/14
                                        objection [1] 19/6                        12/14 13/1 13/8 18/8 19/22
material [3] 18/9 18/11 18/12
                                        objectives [1] 8/4                        points [1] 17/13
matter [21] 2/16 3/1 3/8 3/19 4/14 5/5
                                        obvious [1] 19/25                         policies [2] 11/4 15/17
5/20 5/23 6/8 6/20 6/24 7/7 7/10 7/16
                                        obviously [6] 3/14 3/16 4/25 8/13 15/9    position [2] 16/25 17/4
7/23 8/9 10/22 17/1 17/12 17/15 19/12
                                        19/9                                      possibility [1] 6/2
matters [3] 5/2 7/5 16/15
                                        occur [1] 12/7                            possible [2] 13/25 17/19
may [7] 5/22 5/22 5/24 13/13 13/24
                                        October [1] 15/22                         potential [2] 5/2 11/20
16/6 16/13
                                        October 2016 [1] 15/22                    potentially [1] 12/20
McCabe [9] 3/3 8/25 9/22 10/11 10/20
                                        Ofelia [1] 8/20                           predicate [2] 2/19 9/11
11/7 12/21 15/15 15/21
                                        offense [1] 11/4                          prepared [1] 15/9
McCabe's [1] 13/23
                                        offered [1] 9/5                           prerequisite [1] 12/25
me [12] 2/12 2/19 4/18 6/6 6/9 6/19 7/8
                                        office [13] 2/14 3/20 3/20 4/16 7/3       presence [2] 2/24 18/16
14/3 17/9 18/18 19/11 19/16
                                        13/25 14/8 14/20 15/15 17/2 17/6 17/8     present [1] 12/20
mean [6] 5/15 6/11 6/23 8/13 14/16      18/20
16/14                                                                             presented [1] 3/21
                                        official [4] 1/21 21/2 21/8 21/16         press [1] 15/17
meaning [1] 9/19
                                        often [1] 6/25                            previously [1] 18/1
means [3] 3/12 12/4 16/24
                                        oh [2] 10/10 11/21                        procedure [1] 11/15
mere [1] 16/10
                                        OIG [6] 11/12 12/20 13/3 13/4 18/3        proceeding [3] 11/23 11/24 12/11
merit [1] 17/4                          18/19                                     proceedings [6] 1/24 11/21 20/7
met [2] 8/17 9/11
                                        Okay [3] 7/12 7/15 19/13                  20/11 21/5 21/8
might [1] 4/6
                                        once [2] 6/20 6/24                        processed [1] 14/25
minor [1] 5/16
                                        one [5] 4/6 4/25 11/12 12/13 13/1         processer [1] 13/3
misconduct [12] 8/25 9/6 9/9 9/14
                                        ongoing [7] 3/9 3/16 5/12 11/14 14/21     processers [1] 13/7
9/21 10/10 10/18 10/21 10/25 12/3
                                        15/24 17/20                               processing [3] 13/2 13/6 13/10
12/5 13/22
                                        only [4] 13/4 15/20 15/21 17/22           produced [1] 1/24
monitor [1] 7/23
                                        open [1] 5/6                              producing [1] 18/9
more [5] 5/18 6/18 8/16 17/10 17/13
                                        opened [2] 10/24 14/8                     Professional [1] 17/6
morning [2] 4/15 19/15
                                        OPR [4] 9/17 10/7 10/7 14/23              Programs [2] 1/17 5/9
move [1] 7/5
                                        order [2] 2/22 8/4                        prosecutor [1] 3/7
Mr [3] 4/10 10/11 15/15
                                        originally [1] 14/15                      prosecutors [1] 6/8
Mr. [8] 3/23 8/25 9/22 10/20 11/7
                                        originated [1] 10/9                       protect [1] 8/7
12/21 13/23 15/21
                                        other [7] 4/22 5/3 9/14 11/21 13/1 13/8   provide [1] 3/12
Mr. Cooney [1] 3/23                     15/8                                      public [13] 3/13 5/3 8/16 8/20 11/1
Mr. McCabe [6] 8/25 9/22 10/20 11/7
                                        otherwise [1] 18/10                       11/2 16/2 16/14 16/18 16/20 18/7
12/21 15/21
                                        our [11] 8/15 9/7 9/18 9/23 10/7 10/8     18/11 18/12
Mr. McCabe's [1] 13/23                  10/10 11/10 14/19 17/5 18/25              purpose [13] 3/11 8/18 9/3 10/13
much [3] 4/3 4/3 6/5
                                        out [3] 11/10 12/13 17/24                 10/16 11/11 12/4 12/15 12/17 14/16
must [1] 13/16
                                        outer [1] 4/10                            14/17 18/1 20/8
my [4] 5/8 7/15 21/9 21/10
                                        outset [2] 3/24 10/17                     purposes [1] 11/14
N                                       outside [3] 2/23 2/24 18/16               put [4] 6/6 6/9 8/10 11/1
                                        Over [1] 19/6                             putting [1] 8/15
N.W [1] 1/22
                                        own [2] 10/24 15/20
name [1] 21/11                                                                    Q
near [1] 4/9                            P                                         question [7] 2/17 4/17 5/11 6/4 13/19
nearing [1] 6/9
                                        p.m [2] 1/7 20/12                         16/10 17/17
necessarily [1] 16/14
                                        pages [1] 21/7                            questions [4] 3/23 7/4 10/22 17/10
necessary [1] 6/3
                                        papers [4] 8/15 9/7 9/24 11/10            quickly [1] 17/21
need [2] 3/18 18/14
                                        parallel [1] 14/22
negate [1] 14/1                                                                   R
                                        part [2] 16/21 18/25
never [3] 10/15 11/5 14/16
                                        parte [8] 2/21 2/24 7/16 8/5 17/12        rate [1] 13/2
no [8] 1/4 3/25 4/23 5/14 7/8 11/19     18/15 18/16 19/11                         rather [1] 6/15
13/18 15/1
                                        parties [1] 2/6                           RBW [1] 1/4
non [1] 14/15
                                        pendency [1] 4/1                          real [3] 6/4 16/1 16/3
non-law [1] 14/15
                                        pending [1] 15/2                          really [5] 3/11 4/8 6/4 13/18 16/11
nonetheless [1] 16/15
                                        Perez [1] 8/20                            reason [1] 5/5
not [29]
                                        perhaps [1] 12/14                         reasonable [1] 3/15
note [1] 3/23
                                        period [2] 3/16 19/8                      reasonableness [1] 4/24
noted [1] 18/6
                                        permit [4] 3/4 3/10 4/20 7/17             reasonably [1] 4/2
notes [1] 21/9
                                        pertain [1] 15/20                         recently [1] 5/16
nothing [2] 11/25 14/7
                                        phase [2] 5/18 5/19                       recompiled [3] 10/2 14/13 14/17
notion [1] 15/23
                                        plaintiff [5] 1/4 1/13 2/22 7/14 8/2      record [8] 2/6 8/10 8/16 8/21 9/5 10/16
November [1] 21/11
                                        plaintiff's [5] 2/25 8/11 13/12 18/17      11/6 17/11
now [3] 10/11 13/6 14/3                 19/4                                      recorded [1] 1/24
number [1] 6/25
R                                        SENIOR [1] 1/10                        suggests [1] 11/25
       Case 1:18-cv-01766-RBWseparate
                               Document      54-1 Filed 02/14/20
                                      [1] 14/8                    Page
                                                              suppose [1] 26
                                                                           4/1of 27
records [18] 8/18 8/22 9/17 9/20 9/21
 9/22 10/2 10/8 10/9 10/10 14/10 14/13 September [1] 19/13                      Supreme [2] 9/25 14/14
 14/23 14/24 15/5 15/6 15/13 17/16     September 9th [1] 19/13                  sure [5] 3/24 4/17 5/14 8/2 18/11
                                       serious [1] 13/18
reenters [2] 7/14 19/4                                                          T
                                       served [1] 7/2
reference [1] 16/15
                                       set [2] 2/16 9/22                        table [2] 2/7 2/13
referral [2] 10/22 13/24
                                       Several [1] 14/7                         take [4] 4/22 4/24 16/25 19/13
referred [1] 9/19
                                       she [6] 8/21 8/21 8/23 8/25 9/1 13/8     taken [5] 5/16 5/17 6/25 7/9 18/8
referring [1] 12/12
                                       short [1] 18/15                          takes [1] 7/6
regarding [4] 2/21 5/1 7/16 9/13
                                       shorthand [3] 1/24 21/5 21/9             targeted [1] 17/7
regards [1] 3/1
                                       should [5] 3/5 4/17 5/24 7/5 7/17        tells [1] 18/3
REGGIE [1] 1/10
                                       showing [1] 8/17                         termination [1] 13/23
related [3] 3/2 6/5 15/15
                                       shows [1] 9/5                            test [1] 12/17
relates [1] 8/8
                                       sic [1] 2/3                              testimony [1] 21/5
release [1] 16/6
                                       since [3] 2/18 3/12 4/25                 than [4] 4/4 5/18 6/15 8/16
released [2] 15/1 17/16
                                       situation [1] 15/3                       Thank [8] 7/11 8/12 19/3 19/5 19/17
releasing [1] 17/17                                                              19/21 20/9 20/10
                                       Sixty [1] 6/11
relevant [1] 13/1
                                       so [16] 2/21 4/6 4/18 5/8 5/13 7/5 7/7   that [178]
relied [2] 9/6 9/24
                                        8/23 9/4 12/22 13/6 13/10 15/3 15/6     that's [12] 8/8 12/9 12/9 12/10 14/19
relies [1] 15/10                                                                 15/4 15/6 16/11 16/18 18/7 19/9 19/19
                                        18/3 18/8
remain [2] 4/20 5/6
                                       some [14] 3/7 3/16 4/7 4/19 4/22 5/5     their [5] 10/11 10/21 11/2 11/12 17/23
remarkable [1] 13/4
                                        5/16 7/5 9/14 13/4 13/4 14/6 15/2       them [5] 10/10 12/12 14/7 15/1 15/1
report [8] 7/8 11/1 15/18 18/3 18/19
                                        17/19                                   then [3] 12/11 14/12 14/21
 18/22 18/23 18/24
                                       somehow [1] 16/13                        there [15] 2/18 4/3 4/6 5/5 5/15 6/17
reported [1] 21/4                                                                6/17 6/24 6/25 13/18 13/24 16/7 16/12
                                       someone [1] 13/7
Reporter [4] 1/21 1/21 21/2 21/16                                                16/18 17/22
                                       something [2] 12/7 13/8
representations [4] 7/19 8/6 19/10
                                       sometimes [2] 4/21 7/6                   there's [7] 4/23 5/14 11/5 11/18 11/25
 20/6
                                       sooner [1] 6/15                           17/11 18/4
represented [1] 7/24
                                       sort [7] 4/6 4/9 11/19 12/10 12/13       thereafter [1] 7/1
request [11] 3/2 10/1 10/7 10/7 14/12
                                        12/18 18/2                              therefore [1] 8/7
 14/19 16/23 17/2 17/5 17/7 17/23
                                       sounds [1] 6/23                          Thereupon [2] 19/4 20/11
requests [1] 9/18
                                       speaking [1] 15/17                       these [5] 8/18 8/22 10/10 11/10 15/5
respect [1] 5/10
                                       specific [9] 4/16 11/2 12/19 12/21       they [24]
respond [1] 13/13
                                        13/17 13/20 13/21 17/7 17/7             they're [3] 12/10 12/13 13/6
response [2] 9/19 11/9
                                       specifically [3] 8/19 9/9 18/7           they've [2] 14/17 16/10
responses [1] 10/21
                                       speculate [1] 10/4                       thing [2] 15/8 19/14
responsibilities [1] 13/8
                                       spends [1] 13/7                          things [2] 12/7 17/24
RESPONSIBILITY [4] 1/3 1/13 2/3
                                       stage [2] 3/15 20/7                      think [28]
 17/6
                                       standing [1] 6/16                        thinks [1] 4/6
responsive [2] 9/18 14/24
                                       start [2] 11/6 13/21                     this [29]
result [2] 13/17 13/21
                                       started [1] 10/18                        those [6] 3/23 9/20 10/9 12/5 14/14
resulted [1] 15/18                                                               16/15
                                       state [1] 2/6
revealing [1] 15/23
                                       STATES [6] 1/1 1/11 3/20 14/20 18/20     though [2] 10/25 16/13
right [4] 5/1 5/3 10/6 17/5
                                        21/3                                    thought [2] 3/6 10/19
rise [1] 10/15
                                       status [2] 1/9 3/8                       through [3] 14/9 18/9 18/10
Room [2] 1/18 1/22
                                       steps [2] 5/16 6/25                      time [14] 3/16 3/25 4/7 4/22 4/23 6/6
RPR [2] 1/21 21/16                                                               6/7 7/3 7/6 7/8 7/9 13/6 13/7 19/14
                                       Stern [1] 12/17
ruling [2] 20/1 20/5
                                       still [2] 3/14 16/15                     today [1] 6/16
S                                      story [2] 16/3 18/3                      traditionally [1] 5/19
                                                                                transcribed [1] 21/9
said [9] 4/21 10/8 10/10 10/12 14/14 Street [2] 1/18 15/22
 16/10 17/9 17/25 21/8                 subject [3] 12/12 14/5 18/10             transcript [3] 1/9 1/24 21/8
                13/18 13/21            submission [3] 2/19 7/17 7/21            transcription [1] 1/24
sanctions [2]
                                       submissions [1] 8/6                      treated [1] 9/21
Sandberg [2] 1/16 2/12
                                       submit [3] 8/15 9/4 15/24                trial [1] 19/14
satisfied [1] 12/24
                                       subpoena [1] 14/9                        try [1] 14/3
say [5] 5/11 5/17 6/13 12/2 15/12
                                       subpoenaed [1] 14/10                     two [3] 11/11 13/5 13/7
saying [5] 11/21 15/12 16/9 16/17
 16/21                                 subscribed [1] 21/10                     tying [1] 15/5
                                                                                type [2] 4/13 9/15
says [5] 8/25 11/16 12/18 16/12 16/23 subsequent [2] 11/18 12/23
seal [13] 2/20 3/5 3/17 4/20 7/10 7/18 subsequently [1] 13/23                   U
 7/21 7/25 8/4 19/8 19/12 20/4 20/8    substantive [1] 5/9
                                       such [3] 11/4 11/25 12/1                 U.S [10] 1/5 1/17 1/22 2/4 2/13 2/14
sealed [1] 8/14                                                                 4/16 13/24 14/8 17/2
search [1] 10/8                        sufficient [2] 2/18 7/20
                                       suggest [1] 17/22                        ultimate [1] 7/4
second [2]   11/14 17/21
                                       suggested [1] 10/20                      ultimately [1] 17/11
see [1] 7/9
                                       suggesting [3] 9/13 9/16 10/14           under [15] 2/20 3/5 3/17 4/20 7/10
seem [1] 17/1                                                                   7/18 7/21 7/25 8/3 12/17 14/14 19/8
seen [1] 8/14                          suggestion [3] 11/5 11/19 18/4
U                                          withholding [1] 18/12
       Case 1:18-cv-01766-RBWwithin
                                Document      54-1 Filed 02/14/20 Page 27 of 27
                                    [2] 6/16 6/20
under... [3] 19/12 20/4 20/8
                                           witness [1] 21/10
undercuts [1] 3/11
                                           word [1] 5/13
underlie [1] 15/19
                                           works [1] 19/16
underlying [1] 10/4
                                           would [19] 3/16 5/18 6/16 8/15 8/19
undermine [1] 17/25
                                           9/4 9/23 13/3 14/21 15/1 15/8 15/23
understand [3] 4/21 7/2 9/12
                                           17/4 17/18 17/24 17/25 17/25 18/21
unfortunate [1] 8/3
                                           19/13
UNITED [6] 1/1 1/11 3/20 14/20 18/19
21/3                                       wouldn't [1] 17/16
                                           wrong [3] 5/22 5/23 10/6
unredact [1] 18/10
up [4] 3/13 5/4 5/25 14/8                  Y
upheld [1] 4/4
                                           years [3] 4/5 4/13 14/8
upon [4] 7/15 7/23 19/10 20/6
                                           Yes [4] 13/14 16/17 17/14 19/24
urge [1] 15/8
                                           yesterday [1] 13/2
us [1] 19/13
                                           yet [1] 20/1
used [1] 5/13
                                           you [27]
V                                          you're [4] 9/12 12/11 16/21 20/3
                                           you've [1] 17/9
valid [1] 11/16
                                           your [25]
versus [3] 2/4 11/15 17/21
very [9] 3/24 6/8 6/10 7/2 15/18 17/7
 17/7 18/14 19/2
violation [2] 9/10 11/8
vis [2] 15/21 15/21
vis-a-vis [1] 15/21
W
wait [1] 2/22
Wall [1] 15/22
WALTON [1] 1/10
want [7] 3/23 4/17 5/13 6/13 8/10 13/1
20/1
wanted [1] 13/11
wants [1] 19/9
warranted [1] 19/1
was [23]
WASHINGTON [6] 1/3 1/5 1/14 1/15
1/18 2/4
way [4] 11/12 11/14 15/2 17/19
ways [1] 11/11
we [24]
we'd [1] 17/16
we're [3] 4/9 8/13 18/12
we've [2] 10/8 18/1
weird [1] 17/25
Weismann [2] 1/13 2/9
well [4] 7/1 7/2 18/14 19/2
were [11] 8/6 8/22 9/2 10/13 11/3
11/11 11/22 11/23 12/14 12/16 14/15
what [17] 3/7 3/13 5/4 5/11 5/15 5/18
6/5 6/21 7/17 7/23 10/4 11/2 14/3 16/5
16/9 16/11 17/9
what's [4] 4/18 16/19 18/8 18/8
when [3] 9/8 10/19 18/9
where [3] 4/3 12/9 15/9
whereof [1] 21/10
whether [8] 7/4 7/9 10/5 11/7 17/15
18/18 18/20 18/25
which [10] 3/13 8/21 11/15 11/20
12/18 13/2 13/3 13/17 15/5 17/24
while [1] 4/2
who [6] 7/4 10/5 13/5 13/6 13/7 14/20
whole [1] 18/3
why [2] 4/19 5/5
will [14] 3/9 3/19 3/23 4/10 5/6 5/8 5/9
6/17 6/17 6/21 7/7 7/22 8/8 19/6
